Citation Nr: 1818901	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  17-52 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to January 1964.

These matters come to the Board of Veterans' Appeals (Board) on appeal following an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

A Board hearing was held in February 2018.  A transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  An unappealed May 2009 rating decision denied service connection for bilateral hearing loss and tinnitus.  

2.  The evidence added to the claims file after the May 2009 rating decision is not cumulative or redundant of the evidence of record at the time of the May 2009 rating decision, relates to an unestablished fact necessary to substantiate the claims for service connection, and raises a reasonable possibility of substantiating the claims for service connection for bilateral hearing loss and tinnitus on the merits.

3.  The medical evidence of record, particularly the December 2002 opinion of Dr. C. L., indicates that the Veteran's bilateral hearing loss is related to his period of active duty.

4.  The medical evidence of record, particularly the December 2002 opinion of Dr. C. L., indicates that the Veteran's tinnitus is related to his period of active duty..


CONCLUSIONS OF LAW

1.  The May 2009 rating decision that denied service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has been received to reopen the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).


ORDER

The claim of entitlement to service connection for bilateral hearing loss is reopened.

The claim of entitlement to service connection for tinnitus is reopened.

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


